Citation Nr: 0906559	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from August 
1964 to October 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

A temporary stay of appellate review was placed on this case 
due to the possibility that it could be affected by the 
decision issued by the U.S. Court of Appeals for Veterans 
Claims (CAVC) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
The stay affected claims for service connection based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) reversed the 
decision of the CAVC on May 8, 2008.  The appellant in Haas 
filed a petition for a writ of certiorari to the U.S. Supreme 
Court, which was denied on January 21, 2009.  Thus, as the 
appeal in the Haas case has been resolved, the stay on all 
cases previously affected by Haas has been lifted, and this 
case is appropriate for appellate review by the Board.  


FINDINGS OF FACT

1.  The Veteran died in October 2004.  According to the Death 
Certificate, the cause of his death was metastatic squamous 
cell carcinoma of the piriform sinus.

2.  At the time of his death, the Veteran did not have any 
service-connected disabilities.  

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the Veteran's death was 
related to his military service.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor is there a basis for a presumption that it was 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In February 2005, VA sent the claimant a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the claimant that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  

The Board acknowledges that the content of the February 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  However, the Board finds that any 
error in notice is non-prejudicial.  Although the claimant 
did not receive notice in compliance with Dingess until after 
initial adjudication of the claim, it is clear that she was 
provided with the opportunity to participate in the 
processing of her claim so as to render any defect in notice 
non-prejudicial.  For example, the May 2005 rating decision 
and May 2007 SOC explained the basis for the RO's action, and 
the SOC provided her with an additional 60-day period to 
submit more evidence.  Moreover, the benefit being sought is 
not being granted in this case, so the Board will not reach 
the issue of effective date discussed by the Court in 
Dingess.

In the context of a claim for dependency and indemnity 
compensation (DIC) based upon service connection for the 
cause of a veteran's death, VCAA notice must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate such a claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC, there is 
no preliminary obligation on the part of VA to conduct a pre-
decisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice. The Board finds that in the 
present case the requirements of the VCAA notice under the 
Hupp decision have been fulfilled, because the Veteran did 
not have any service-connected disabilities at the time of 
his death and the claimant has been given an explanation as 
to how to substantiate a DIC claim for a condition not yet 
service connected.

It appears that all obtainable evidence identified by the 
claimant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the claimant in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
claimant.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Service Connection for Cause of Death

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  In addition, the law provides 
that, where a veteran served ninety days or more of active 
military service and malignant tumors become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

In certain cases, service connection can be presumed if a 
veteran was exposed to an herbicide agent during active 
service.  Presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type II diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there was a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007). 

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the appellant asserts that Agent Orange 
exposure led to her husband's death.  The Veteran died on 
October [redacted], 2004, and his Death Certificate lists the cause 
of death as metastatic squamous cell carcinoma of the 
piriform sinus, with a one year interval between onset and 
death.

Thus, the question before the Board is whether the Veteran's 
carcinoma was related to his military service.  

The Board has first considered whether a grant of presumptive 
service connection is warranted under 38 C.F.R. § 3.309(e), 
for herbicide exposure.  This regulation enables an allowance 
of presumptive service connection only for the diseases 
listed at 38 C.F.R. § 3.309(e).  The Veteran in this case had 
a squamous cell carcinoma of the piriform sinus, which is not 
one of the diseases specified in section 3.309(e), for 
diseases specific to herbicide-exposed veterans.  Thus, even 
if it were shown that this Veteran served in Vietnam or was 
otherwise exposed to Agent Orange, a grant of presumptive 
service connection based on herbicide exposure is not 
permissible here.  

In this regard, the Board also observes that the Veteran's DD 
Form 214 shows that the Veteran served in the Navy and 
received a Vietnam Service Medal and a Vietnam Campaign 
Medal.  Receipt of these medals alone is not sufficient 
evidence upon which to conclude the Veteran stepped foot in 
Vietnam or was exposed to Agent Orange.  Service treatment 
records, however, indicate that he was in country in 1969-
1970, and, thus, would be entitled to the presumptions 
available under 38 C.F.R. §§ 3.307, 3.309 based on herbicide 
exposure.  Nevertheless, as stated above, the carcinoma 
resulting in his death is not a disease to which the 
presumption applies. 

Having ruled out presumptive service connection based on 
herbicide exposure in the present case, the Board will now 
address the issue of direct service connection, including on 
a one-year presumptive basis for malignant tumors.  

A review of the Veteran's service treatment records (STRs) 
does not reveal any symptoms or diagnosis of piriform sinus 
cancer.  Indeed, both the July 1964 enlistment examination 
and August 1984 separation examination reports are negative 
for any manifestation of cancer or sinus/throat problems.

Following separation from service, the first diagnosis of 
piriform sinus cancer was made at Kaiser Permanente in 
October 2003.  In this regard, the Board notes that evidence 
of a prolonged period without medical complaint or treatment, 
and the amount of time which has elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

The Veteran was referred to Kaiser in October 2003 after 
becoming aware of a mass in the right side of his neck 
several weeks earlier.  He had also noticed a sensation of 
having a lump in his throat for over a year.  He gave a 
history of having smoked 2 1/2 packs of cigarettes and drinking 
one case of beer daily up until 1997, when he quit.  An 
indirect laryngoscopy was performed and a mass was seen in 
the right piriform sinus.  The diagnosis was probable 
squamous cell carcinoma of the right piriform sinus.  

The Veteran underwent a neck dissection in December 2003 
after multiple tumors that had metastasized from the piriform 
sinus were discovered in the upper region of the neck.  These 
tumors were removed.   

Further testing revealed metastasis of the sinus tumor to 
other areas of the Veteran's neck and chest.  Due to other 
health conditions, he was not considered a candidate for 
chemotherapy, but underwent radiation treatment from January 
to March 2004.  

A CT scan in February 2004 showed subcarinal right hilar mass 
most likely representing metastatic lymph nodes.  Another CT 
scan was taken in July 2004 that showed post-surgical and 
post-radiation therapy changes in the neck and the interval 
appearance of multiple nodes in the lungs that were most 
compatible with metastatic disease.      

The Veteran continued regular follow-up treatment at Kaiser 
Permanente as well.  In August 2004, the doctor and Veteran 
discussed chemotherapy to treat the metastatic nodes in the 
Veteran's lungs, although the doctor did not feel that the 
Veteran was a good candidate for chemotherapy.  However, the 
Veteran opted not to undergo chemotherapy and preferred 
supportive care.  

The Board finds that the weight of the competent evidence 
fails to demonstrate any connection between the Veteran's 
cause of death and active service.  His carcinoma was first 
shown 19 years after service, and continuous manifestation of 
sinus cancer between his service separation and the diagnosis 
of the disability which caused the Veteran's death has not 
been established.  His piriform sinus cancer did not have its 
onset in service and was not manifested within the first 
postservice year.

In the present case, the appellant asserts that the Veteran's 
piriform sinus carcinoma was related to exposure to Agent 
Orange while in active military service.  However, there is 
no indication in the evidentiary record that observable 
symptomatology manifesting sinus cancer was ever complained 
of by the Veteran until almost 20 years after separation from 
service.  Even if the appellant's statements can be construed 
as alleging continuity of symptoms since active service, the 
absence of documented complaints of sinus problems or any 
diagnosis concerning the sinus until 20 years after 
separation is more probative than her current recollection as 
to the symptoms experienced by the Veteran in the distant 
past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Therefore, 
continuity has not here been established, either through the 
competent medical evidence or through the Veteran's and 
claimant's statements.   

The Board recognizes the sincerity of the claimant's belief 
that the Veteran's death was caused by exposure to herbicides 
in service.  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the claimant's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, supra.  
However, the appellant is not shown to have the requisite 
medical knowledge to competently relate the Veteran's 
carcinoma to service.

The appellant also contends that the Veteran had lung cancer 
at the time of his death and that there is no way to prove 
which cancer was present first.  The Board notes that lung 
cancer would be subject to the presumption of service 
incurrence based on herbicide exposure in Vietnam.  However, 
the 2003-2004 private treatment records, including CT scans 
during this time, clearly show the medical conclusions that 
the Veteran's lung cancer was metastatic from the piriform 
sinus carcinoma.  Thus, his lung cancer was not a primary 
cancer but was a result of the piriform sinus cancer and not 
due to herbicide exposure in Vietnam.  

Thus, although the Board is sympathetic to the appellant's 
loss of her husband, there is a lack of competent evidence to 
warrant a favorable decision.  The preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


